 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJohn Dusenbery Co., Inc.andLocal 945,Interna-tionalBrotherhood of Teamsters,Chauffeurs,of America, AFL-CIO. Case 22-CA-1388916 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 30 June 1986 Administrative Law JudgeRobert T. Snyder issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, and both filed answer-ing briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions except as stated below and to adoptthe recommended Order as modified.The Respondent has excepted to the judge's find-ing that the parties had not reached agreement onthe issue of a deductible for basic medical insur-ance.We find merit to the Respondent's exceptionand will dismiss the complaint to the extent it re-lates to the deductible issue for the following rea-sons.The parties' expiring contract provided for"basicmedical" benefits, including doctor's careand hospitalization,with no "deductible" paid byemployees, and "major medical" benefits that re-quired deductibles of $100 per individual and $200for a family. Pursuant to a goal of containinghealth care costs, the Respondent proposed, on 12December 1984, to require 20 percent coinsurancepayments by employees on "basic medical" bene-fits,and to raise the deductible to $200/400 on"majormedical" benefits.The Respondent ' alsoproposed a second opinion requirement on certainsurgery and outpatient surgery in certain circum-stances.The Union's bargaining committee re-iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the entire record and find no basis for re-versing the findings In adopting the judge's credibility findings we donot rely on his statement, in distinguishingSCAServicesof Georgia, 275NLRB 830 (1985), that the crime of conspiracy to monopolize the gar-bage industry "did not consist of fraudulent or false conduct or acts anddid not involve any personal moral transgressions, turpitude or, character-isticswhich could help shed light on Rizzo's actions or statements in theinstant proceedings "There was no exception to the judge's findings and conclusions on theissue of prorating a bonus payment in the final year of the contractsponded that it wanted to consult with its medicalprograms expert. Subsequently, Rizzo, who becametheUnion's negotiator, attempted to convinceD'Ablemont, the Respondent's negotiator, that theRespondent should join the Union's medical insur-ance program. D'Ablemont declined.After a 2-month hiatus in bargaining, a strike inprogress, and a negotiation session on 25 April1985, a Federal mediator encouraged D'Ablemonttomake a new proposal. It was undisputed that ina 29 April telephone conversation, D'Ablemontmade a proposal to Rizzo that eliminated the coin-surance payment, but added a $100/200 deductibleto the "basic medical" benefits and eliminated theproposed increase in "major medical deductibles."The 29 April proposal' would maintain the secondopinion on the surgery and outpatient surgery as-pects of the Respondent's earlier proposal. Rizzostated that the union bargaining committee wouldrecommend the ratification of the proposal thatevening if the Respondent would make the con-tract retroactive.D'Ablemont refused and Rizzostated that the committee would not recommendratification.The Respondent's 29 April' proposalwas rejected that night.On 30 April the Respondent circulated a letter tosalaried (not bargaining unit) employees that stateditsposition about the state of negotiations and setout its 29 April proposal, including requiring the$100/200 deductible on "basic medical" insurance.,Although the letter was not sent to the Union,Union Steward Walley stated that he received acopy of this letter and passed it along to BusinessAgent Fusco. Fusco did not testify, and what hedid with the letter was not established. Althoughan 8 May union leaflet was, in part, in response tothe 30 April letter, the judge credited Rizzo that hedid not personally review the letter.InMay there were multiple telephone conversa-tions between D'Ablemont and Rizzo in whichvarious topics of bargaining were discussed. On 29May, at the end of a day of bargaining via the me-diator from separate rooms, the Respondent pre-pared a list of seven changes it proposed in the ex-pired contract.The third item on the list was"Medical Insurance: As proposed by company onApril 29, 1985 and set forth in letter to employeesdated April 30, 1985." The credited testimony indi-cates that the Union had an opportunity to read thelist but that there was no explanation of the medi-cal insurance proposal before the union committeehurriedly left for a ratification meeting. The Re-spondent's proposal was rejected that evening.In a 31 May telephone conversation, D'Able-mont made changes in the attendance bonus day,pension, and back-to-work bonus payment aspects287 NLRB No. 67 JOHN DUSENBERY CO655of the 29 May proposal. Rizzo said he thought theyhad a deal and that he would let D'Ablemontknow.On 1 June new problems arose and were re-solved.On 2 June Rizzo told D'Ablemont that the em-ployees had ratified the Respondent's proposal pro-vided that they could return to work at one time,contrary to the 29 May proposal. This problemwas not resolved and the picketing continued on 3June.On 3 June Rizzo called D'Ablemont and they re-viewed what they had agreed on item byitem-al-though D'Ablemont could not say at what level ofspecificity.Rizzo then said,"[O]kay, the strike isover."After the strikers returned to workthe Respond-ent delivered a memorandum to the Union thatlisted the changes in the prior contract to which itbelieved there had been agreement.The Unioncontended that it had not agreed to four of theitems in the memorandum and demanded bargain-ing on those subjects. The Respondent,believingagreement had been reached,refused to bargain.The judge concluded that the Respondent wasobligated to continue bargaining about medical in-surance although it was clearly part of the proposalratified on 2 June. The judge distinguished the de-ductible issue from the two subjects on which hefound the Union bound by Rizzo's conduct basedon his finding that Rizzo never understood the 29April deductible proposal.The record does not support the judge's finding.Regarding the Respondent's29April proposal,union steward and bargaining committee memberWalley testified:We discussed those things, what the compa-ny's offer had been with Mr. Rizzo that day,and we weren't satisfied with whatever it was.We brought it back to the membership andthey weren't satisfied either . . . .Ibelieve the Company'sofferwas they in-creased the wages 4, 3, 3, and they were stillinsistent on the insurance being changed. Theywere insistent on the 100 200 into it. Wedidn't.We were in agreement with the secondopinion(and) the outpatient basis surgery.The judge found Walley credible and correctlyinterpreted the quoted testimony in its context tobe that Walley recalled"that the Company was in-sistent on a new $100/200 deductible on the insur-ance(to which) the Union didn'tagree." A "new"deductible to that the Union did not agree clearlyrefers to one on"basicmedical"because "majormedical"already had a $100/200 deductible thatthe Union found acceptable.Because it was Rizzowho relayed the Respondent's proposal to the com-mittee it is clear that Rizzo also correctly under-stood the Respondent's 29 April proposal.For this reason we do not agree with the judge'sconclusion that when the Union ratified the Re-spondent's29May proposal on medical insur-ance-which specifically referred to its 29 Aprilproposal-there was not a "meeting of the minds."Accordingly,the Respondent did not violate Sec=tion 8(a)(5) when it refused to bargain on this sub-ject in reliance on Rizzo's unqualified statementsthat agreement had been reached.Moreover, the 29 May written proposal furtherstated that it was"as set forth in letter to employ-ees dated April 30, 1985." The Union had the 29May proposal for 3 days before ratification.Duringthis period there were multiple discussions with theRespondent.No one from the Union inquiredabout the 30 April letter. The Union was clearlyon notice that the Respondent'sproposal was con-tained inthe 30 Aprilletter and thus any misunder-standing of the Respondent'sproposal cannot beconsidered reasonable.ORDERrecommendedOrderof the administrative lawjudge as modified below and orders that the Re-spondent,JohnDusenbery Co., Inc.,RandolphTownship, New Jersey,itsofficers,agents, succes-sors, and assigns,shall take the action set forth inthe Order as modified.1.Substitute the following for the final para-graph of the Order."IT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges that the Respondentviolated the Act by refusing to bargain collectivelyas to the provisions contained in the memorandumagreement that:do not apply negotiated wage in-creases to the minimum wage rate for each jobclassification;establish a separate bonus day sched-ule for employees with 5 or more years seniority;or impose deductibles on "basic medical" insur-ance."Gary A. Carlson,Esq.,for the General CounselJoel S.Cohen,Esq.(Kelley,Drye & Warren, Esqs.),ofNew York,New York, for the Respondent.IraDrogin,Esq. (LeafSternklar and Drogin,Esqs.), ofNew York, New York,for the Charging Party.DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge. Thiscasewas heard by me on 2 and 3 December 1985 inNewark, New Jersey. The complaint, which issued on 29August 1985,allegesthat after rejectinga memorandum 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof agreement prepared by Respondent that ^ containedfour proposals that it at no time agreed to accept, Local945, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Local 945 orthe Union), as exclusive representative of Respondent'sproduction and maintenance employees,demanded, andthe Respondent refused, and has continued to refuse, tobargain with the Union over a successor collective-bar-gaining agreement,in violationof Section8(a)(1) and (5)of the Act. By its answer, filed on 10 September" 1985,Respondent acknowledged that the, Union demandedbargaining over three of the four provisions described inthe complaint, but denied any obligation to continue tobargain with the Union and, further, asserted as an af-firmative defense that by accepting the increased benefitsof the successor agreement the Union is estopped fromdemanding continued bargaining over the four, itemsclaimed to be unresolved.On the entire record, including my observation of thedemeanor of the witnesses and after careful considerationof the posthearing briefs filed by the Respondent andGeneral Counsel, I make the followingFINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATION STATUSRespondent, a domestic corporation,maintains anoffice and place of business in Randolph Township, NewJersey (the Randolph plant or facility), where it is en-gaged in the manufacture, assembly, and nonretail sale ofpaper cutting and paper processing machinery and relat-ed products. Annually, Respondent, in the course andconduct of its business operations, sells and ships from itsRandolph Township, , New Jersey facility, products,goods, and materials valued in excess of $50,000 directlyto points outside-the State of New Jersey. Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.The complaint also alleges, Respondent admits, and Ifind that the Union is a labor' organization within themeaning of Section 2(5) of the Act.'Il.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1966, the Board certified Local 945 as the repre-sentative for the purposes of collective bargaining of allproduction and maintenance employees employed by Re-spondent at its plant, then located in Clifton, NewJersey Since 1966, the Respondent and the Union havemaintained a collective-bargaining relationship by enter-ing into a seriesof successive 2- or 3-year collective-bar-gaining agreementsDuring the term of the 1978-1981agreement Respondent transferred its production andmaintenance operation to its present-location in Ran-dolph Township, New Jersey.The parties' practice over the years has been to negoti-atemodifications and, changes in their basic agreement,which are then set forth in a written' memorandum exe-cuted by both sides, invariably including a provisionnoting that, other than the changes incorporated therein,all, other provisions of their prior agreement continue ineffectFinally, the changes included in the memorandum'are then incorporated in a full, successor agreement Thelast agreement prior to the present dispute was in effectfrom 25 January 1982 to 27 December 1984 It was exe-cuted on behalf of Respondent by Roger Young, vicepresident, and on behalf of Local 945 by its presidentandWilliam Lyons, business representative and GeorgeWally, Jr., chief steward, and also contained the signa-tures 'of a 13-member employee negotiating committeeSince 1966, Respondent's chief negotiator had beenEugene D'Ablemont, its labor counsel and partner in thelaw firm of Kelley, Drye & Warren, attorneys for Re-spondent in the instant proceeding Over the years, andthrough the negotiations leading to the 1982-1984 agree-ment, Bill Lyons, union business agent, had negotiatedon behalf of'Local 945. He had always been aided andassisted by an employee negotiating committee, which,invariably, also signed the agreements which emergedfrom the negotiations.By the time negotiations com-menced for a successor agreement in November 1984,Lyons had retired.B. The Events Comprising the Process of CollectiveBargaining for a Successor to the 1982-1984AgreementNegotiations for a successor agreement commencedwith a meeting between the parties held on 20 November1984 at the Union's office. Accompanying D'AblemontforRespondent were Executive Vice President RogerYoung,Director of Manufacturing John Porter, andPlant Superintendent Fraupaul.Representing the Unionwere Robert Fusco, business agent, and eight or ninemembers of the then current employee negotiating com-mittee, including at least three, among them Chief Stew-artGeorge Wally, who had served on the committee inpast negotiations. The Union presented a written set ofbargaining demands and D'Ablemont spent most of thetimetalking about the poor state of the Company's busi-nessHe noted that the bargaining unit was down one-third between 1981 and 1984, from 154 to 106 employ-ees, had lost business to foreign competition, and had suf-fered substantial losses in the fiscal year ending 1984. Asa consequence bargaining at this time was going to haveto be very conservative. D'Ablemont said the Companywould have, at the next meeting, a proposal to outlinethe cost containment program they would have regard-'ing medical costs.The next bargaining session was held on 12 December1984D'Ablemont was accompanied by Vice Presidentin charge` of Finance James Olwell, Porter, and Frau-paul. The Union was again represented by Fusco and themembers of the employee negotiating committee. Virtu-ally all of themeetingwas taken up with D'Ablemont'spresentation of the Company's health care containmentprogram. A copy of the proposal was given to everyunion representative present.Under an existing self-insured health benefit plan ad-ministeredby the Connecticut General LifeInsuranceCompany, covered under article XII, health and welfare,of the 1982-1984 agreement, the Company had been pro- JOHN DUSENBERY COviding both basic medical care benefits, including hospi-talization, surgical, and doctor's care and related benefits,as well as major medical benefits, for which the Compa-ny was obligated to pay the entire cost up to certainmaximum amounts depending on the kind and nature ofhealth care, with the exceptions that a 20-percent coin-surance factor paid by employees up to the first $10,000of covered expenses and a deductible capped at $200 perfamily applied to the major medical coverageNow, the Company's December 1984 proposal sought,among other changes, to apply a 20-percent coinsurancefactor payable by employers up to $5000 for basic medi-cal benefits, as well as making mandatory a second surgi-cal opinion for nonemergency related surgery with pen-alties for failure to comply and outpatient surgery whendetermined appropriate by the insurance company Onthe major medical coverage, the Company now sought a$200 deductible per person, an increase in the family de-ductible amount from $200 to $400, a maximum lifetimebenefit of $1000, and coinsurance of 20 percent to bepaid by employees on the first $5000 of covered ex-penses.After D'Ablemont's presentation, the Union side cau-cused, returned, and advised they wanted to consult theUnion's expert on medical programs. The balance of themeeting was taken up with the Company's presentationof its wage proposal D'Ablemont said the Company'swage increases would not be added to the minimumwage rates set forth in the collective-bargaining agree-ment. Porter noted that there would be better synchroni-zation between the minimums and maximums by exclud-ing the minimums from increases. Further, it would notimpact on anyone in the bargaining unit since no em-ployees were at theminimum.'On this D'Ablemont ac-knowledged that the Union was noncommittal, but healso added that in his experience this was a "non-issue "In addition, the Company advised it would no longerpay time and a half or double time over 10, or doubletime over 50 hours because neither was required by thecontract.Further, the Company would no longer payemployees injured on the job for seeing a doctor whenthe contract only required payment for the day theywere injured. D'Ablemont also explained that Respond-ent maximums were above its competitors and noted that"all of our people were at the maximum of some of thewage rates" and some were above themaximumsAt the conclusion of the 12 December meeting, Fuscohanded over to D'Ablemont a copy of a special unionnotice, also posted on the union bulletin board at theplant, addressed to all members of John Dusenbery Com-pany, Inc. and signed by Fusco. It announced that at afullmembership meeting on 6 December 1984, a votewas taken by the majority of the members present with acount of 43 yes to 7 no to give to their 9-member com-mittee full power to ratify a new contract or to call afull strike.On 19 December 1984, at Fusco's telephoned sugges-tion,D'Ablemont met with Anthony Rizzo, secretarytreasurer of Local 945, at the Union's office. Rizzo at-tempted to convince D'Ablemont to have the Company'A conclusion disputed by a chief union witness, see infra657go into the Union's medical insurance program Rizzosought to convince D'Ablemont that the health cost peremployee under the Union's plan would be less than theCompany was then incurring under its own plan andthus provide moneys to increase its wage proposal. Onthis occasion D'Ablemont met briefly with the Union'shealth and welfare expert Abbote who provided D'Able-montwith copies of the Union's plans.D'Ablemont alsotook the time to acquaint Rizzo with the presentation re-garding wages he had made at the bargaining table on 12December. As to changing the medical plan, D'Able-mont noted that the Company plan not only covered thebargaining unit but all of the Company's employees sothat there would be an impact in removing half of themfrom the plan. The Company would also be reluctant torelinquish control by going into a plan with many otheremployees and administered by the UnionThe next bargaining meeting was held on 27 Decem-ber 1984, the date the existing agreement terminated.This was the first joint meeting attended by Rizzo. Hewas accompanied by the employee committee and, ap-parently,UnionAttorney IraDrogin.D'Ablemont,Olwell, Porter, and Young attended for the Company. AFederal mediator, Bellow, invited by the Union withoutthe assent of the Company, was also present for the firsttime.As testified to by Rizzo, he said he would be the chiefnegotiator and his powers limited him to representing therank and file in the bargaining unit and he was onlythere to negotiate the contract and not to decide theirfate at any time during the negotiations Everything andanythingwill be brought back to the committee andeventually to the rank and file for approval. Rizzo fur-ther explained that the policy of the local should not betaken as his predecessor negotiated, that he had his ownmethods of negotiating and anything he would say or dowould be from the committee via him. Rizzo noted thathe knew his predecessor, Bill Lyons, to be a person whowould take charge and not necessarily consult with thecommittee on every item, and he assured the manage-ment team that this is not the case, this was different. AsRizzo later explained it, he was seeking to assure theCompany that the committee would speak through him,he would go back to them each time, he would conveytheir demands, and the committee would make the deci-sions via him. If the committee members were in dis-agreement with him, the Union side would call a caucusand discuss their differences in private But Rizzo alsotestified under cross-examination that his authority notonly extended to speaking on behalf of the committeeand conveying proposals on their behalf, but also, whenagreeing to proposals he acted on their behalf. (Tr 391.)Rizzo also said at the table that if the Company soughttomaintain the status quo or obtain "give backs" andpleaded financial duress, the Union would require an ex-amination of company books and records.At the mediator's suggestion, the parties made presen-tationsRizzo criticized the Company for its poor offer.D'Ablemont reviewed his prior presentation of Respond-ent's poor competitive position in detail Rizzo then reit-erated his contention that the Company would save 658 .DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmoney by joining Local 945's medical insurance plan andthat those savings could be translated into increasedwages.The Company caucused and Olwell informedD'Ablemont that the Union'sclaim of higher insurancecosts per employee under the company plan was inerror.On returning to the bargaining table D'Ablemontinformed the Union of this error and that there were nosavings to be obtained on joining the union plan thatcould be translated into wages.At thispoint,Droginasked to see the Company's books and records to be ableto substantiate to the Union'smembership that the Com-pany's economic proposal was'justified by its losses andcompetitive disadvantage.D'Ablemont suggested Droginforward a letter to this effect and he would respond:Discussion then turned'to the fact that the contractwas expiring that evening.A question was raised by theUnion about extending the agreement,but D'Ablemontsaid he did not want to do so pending the Company'ssubstantiation of its bargaining position,but that theCompany would honor all the terms and conditions ofthe expiring contract.D'Ablemont acknowledged that during the meeting helearned through the mediator that the Union had reviseditsoffer and was now willing to settle for a wage in-crease of 6 percent per year each year of a new 3-yearagreement,a pension benefit increase of $1 each year,$10,000 worth of lifeinsurance, and no change in theCompany'sexistinghealth insurance program,restric-tions on contracting out work and paid sick days. D'Ab-lemont explained that in 1972 the Company bargainedout existing paid sick days for an attendance bonussystem.Thatsystem provides employees with a bonus atyear's end for limiting or eliminatingdays of absencefrom work.Thus, the expiring 1982-1984 agreement 'pro-vided that since 1979 an employee with no unpaid daysof absence at the end of the calendar year during a regu-larly scheduled workweek would receive a year-end at-tendance bonus of 4 days' pay at his regular straight timehourlyrateof pay. For each day's unpaid absence fromwork,the employee received one less day's bonus pay,up to three such absences,with no bonus for employeeswith 4 or more days absences.D'Ablemont subsequently received a letter from UnionAttorney Drogin,dated 28 December 1984, referring tothe Company'swage offer of 3 5,3,and 3 percent ineach year of a 3-year contract,in reliance on substantial-ly diminished gross sales and net losses,and requesting toinspect books and records dealing with its ability to paywages and welfare benefits and profits and losses over.,the past 3 years. By letter dated 3 January 1985, D'Able-mont replied,detailing the increased benefits providedsince 1981, the`Company's economic reverses over thelast contract period,noting a July 1984 grant of a 3.6-percent increase in salaries to its more than 100 nonbar-gaining unit employees, and concluding that its wageoffer was fair. D'Ablemont went on to highlight a trendamong employers to hold down 'escalating costs of healthcare benefits consistentwith the Company'sposition,reaffirmed its findings that health care costs were not asclaimed by the Union and thus did not warrant the Com-pany considering going into the Union's plan,and advis-ing that the Company was not pleading an inability topay, but was only seeking terms to make it competitiveover the next 3 years. D'Ablemont did offer to substanti-ate through its outside firm of accountants the answersto six questions he posed,among them questions relatingto a claim of a 3-year pattern of shrinkage in sales, sub-stantial losses in fiscal 1984;company prices exceedingits competition;and 18 "bench mark" jobs exceeding bya substantial percentage those of companies in closely re-lated industries.In D'Ablemont's letter, he acknowledged the authorityof the employee negotiating committee to approve theresults of the negotiations.At page nine, he began aparagraph as follows: "However,in an effort to convincetheUnion and the eight man Employee'NegotiatingCommittee (who have the authority to make a contractwithout further ratification)to accept the Company'sfinal,proposal,Iagreed,in response to the Union's re-quest,that the Company would be willing to substantiatein an appropriate manner the numbers I referred to inmy bargaining presentation."The Union did not reply to this limited offer of disclo-sure and the matter did not come up again in the negoti-ations.Over the next 2 months, into March 1985, therewas no contact between the parties.Then in March, me-diator, Bellow contacted D'Ablemont to arrange a meet-ing in early April.Since D'Ablemont had planned a va-cation away from 3 to 14 April, a date was fixed for 16April.A later attempt by the mediator,apparently at theUnion's request,to move up the date to a time earlier inApril, was rejected by D'Ablemont because of his travelplans.In the interim,the Union called a strike for 9 April.On D'Ablemont's return he rearranged the meeting datefrom the 16 to 25 April because of dissatisfaction that thestrike commenced without notice while he was away.'On 25 April the parties only met separately in caucuswith the mediator.D'Ablemont learned that the strikehad been called because of the Union's effort to changethe contract expiration date from 27 December to sometime later in the following year.Thismatter of theUnion's interest in a change in expiration date had comeup from time to time in past bargaining but had alwaysbeen rebuffed by the Company. At the last prior meet-ing, on 27 December 1984, when D'Ablemont stated theCompany would continue to honor the terms of the ex-pired agreement while bargaining continued, he also hadmade'clear that the Company would not permit thedelay in concluding a new agreementbeyond theexpira-tion of the old agreement to be used by the Union as abasis for a change in the expiration date, a matter onwhich the Company remained firmly opposed. As aresult of this disclosure,themeeting broke up withoutany progress toward settlement Before leaving,D'Able-mont told Rizzo and Fusco that he intended to send aletter to the membership explainingthe Company's eco-nomic position and criticizing the Union's reliance on thecontract expiration issue as the basis for the strike andcontinuing dispute.In the letter sent at D'Ablemont's suggestion,dated 26April 1985,addressed to dear fellow employee, Compa-ny President John Dusenbery reviewed the Company's JOHN DUSENBERY COeconomic losses and competitive disadvantages, decriedthe Union's raisingthe issue of the contract expirationdate, and advised that unless the strike was over by 30April, he was declaring an impasse in bargaining andwould put intoeffect the Company's first-year offer. Healso suggestedthe Company would beginhiring perma-nent replacements.D'Ablemont told the Company tosend a copy of the letter to the union hall to Rizzo's at-tention.On 29 April D'Ablemont received a call from the me-diatorwho stated his belief that the contract expirationissue would no longer stand in the way of agreement andto urge his client to come up with its best offer. On anintercomhook up D'Ablemont spoke with John Dusen-bery, Young, Olwell, and Porter and they agreed to in-crease the Company's proposal to attempt to end thestrike and reach an agreement. The wage proposal wasincreased to 4, 3, and 3 percent in each of 3 years, anincreaseof one-half percent in the first year. On healthand welfare, as to basic benefits, the coinsurance provi-sion was eliminatedbut deductibles of $100 for the indi-vidual and $200 for the family were added. The Compa-ny retained the mandatory second surgical opinion onnonemergency related surgery and outpatient surgery.when determined appropriate. As to major medical bene-fits, the Company dropped its demands that a $200 de-ductible be imposed per person to replace the existing$100 figure and that the family deductible be increasedfrom $200 to $400 The major medical benefits wouldalsootherwise remain without change. A night- orsecond-shift differential, already in existence for all hoursactuallyworked, was to be expanded to now includeholiday pay, but not vacations. Contract expiration datewould remain the same.In responseto the renewal of a union demand for paidsick leave,which had been made at the 27 Decembersession,the Company also decided to add 1 day to theattendance bonus schedule already in place This propos-alwould be effective on the employees' return to work.After reviewing this proposal by telephone with themediator, D'Ablemont telephoned Rizzo late in the after-noonand presented the Company's latest proposal tohim.D'Ablemont testified that he and Rizzo wentthrough the proposal line item by line item The Unionhad a membership meeting scheduled for that evening,and, according to D'Ablemont, who was not disputed byRizzo,Rizzo said this committee and this Union will rec-ommend to the membership tonight that this be ratifiedprovided the Company gives in on retroactivity. D'Able-mont saidhe did not think he could get it, excused him-self,called the company executives and confirmed thiswas so, and then called Rizzo back to tell him therewould be no retroactivity because the Company felt ithad been blindsighted by the strike. Rizzo concluded bysaying we will not recommend ratification at the meet-ing.The Union rejected the proposal that evening at itsmeeting andPorter learned about it that night The nextday, the Company, in consultation with D'Ablemont, de-cided to notify the salaried employees of the latest devel-opments. The Company had apparently held out hopesto these employees of an early resolution of the dispute659by its 29 April offer, and the failure to achieve that hadleft them confused about the result and theissues still incontention. They had been crossing a picket line to go towork every day since the commencement of the strike inearly AprilBy letter dated 20 April, addressed to dear salariedemployees, President John Dusenbery sought to bringthem up to date on yesterday's strike developments. Du-senbery referred to a major concession in the Company'smedical insurance proposalmade at themediator'surging.He then itemized the Company's proposal. ItemV was the proposal on medical insurance As to A, medi-cal care benefits (Basic), it listed the three changes fromthe existing plan. The first was a one-time deductibleeach calendar year of $100 for the individual with a max-imumof $200 for the family. The second and third werethemandatory second surgery opinion and outpatientsurgery, when appropriate On B, major medical benefits,the letter noted no change from the existing companyplan and described what changes it had previously pro-posed and now dropped. The letter went on to refer tothe Union's rejection of the proposal, the Company's in-tention to explore operating with replacements, and apromise to keep the employees informed.InD'Ablemont's view, the Company had also con-cluded that a mailing to the salaried employees was thefastestway of getting it to all employees, including thepickets with whom the salaried people came in contact.The fact remains that the only writing in which theCompany listed its last revised medicalinsurancepropos-alwas not mailed or forwarded to theunion negotiatoror its employee negotiating committee. That proposalhad been described orally over the telephone to Rizzo on29 April and would later be referred to in writing ashaving been set forth in a letter to employees dated 30April 1985 but was never described with particularity tothe employee committee, which D'Ablemont acknowl-edged had full authority to approve a successor contract.On approximately 1 May, Dusenbery received a telexfrom the Union stating that it had voted to reject theCompany's offer and to continue to strike, and that de-mands will follow. On 6 May the Company received aset of revised demands from the Union. It included 10items, relating to wages, night-shift differential,pension,subcontracting, equal treatment on the job, dental andoptical plans, sick days, vacation, and date of contract.No change was proposed in the existing medical healthplan provisions. All the 10 items were either modifica-tions of the Company's 29 April proposal or were newdemands not encompassed in that proposal For allD'Ablemont knew, these demands could have been com-piled by Rizzo or by the negotiating committee or both.On 7 May, D'Ablemont and Rizzo spoke by phone.Under examination by the General Counsel, D'Ablemontagreed they did not discuss whether the wageincreasewould apply to the minimum wage rate, the medical in-surance proposal, or the schedule of bonus days. Later,on direct examination by Respondent's counsel, D'Able-mont testified that Rizzo explained there were threeissues that now separated them. They were wages, whichRizzo believed would have to be 5 percent each year; 660DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpension,which surfaced at the 29 April unionmeeting,with Rizzo seeking an increase from $12 per month (mul-tiplied by years of credited service) to $18; and retroac-tivity,which was the real strong issue. Among the otheritems,D'Ablemont rejected the pension increase asmaking that benefit completely noncompetitive.D'Ablemont and Rizzo again spoke by telephone on13May. D'Ablemont began by noting the Company waswilling to try to end the strike on the gut issues separat-ing them. First, in lieu of retroactivity, the Company waswilling to make a major move and give a back-to-workbonus of $200, payable to people after they were back towork for 60 days Second, on wages the Company wasnow at 4, 3, and 3 percent for a 3-year contract. In thesecond and third year, the Company was willing to adda year-end bonus of $100 each year. Contract expirationwould remain the same. The Company's insurance pro-posal of 29' April, as set forth in the 30 April writing,would be part of this proposal. D'Ablemont did notrecall dealingwith any specifics of this proposal Re-garding night-shift differential, the Company would notonly build it into holidays, but also into vacations. Butthe Company would take back the 1 bonus day previous-ly proposed to be added on to the attendance bonus.And there would be no increase in either the pensionbenefit or vacations. D'Ablemont added that his notes re-flect he also said as you may not know, but Bobby Fuscoshould know, our wage increases do not go into mini-mums. Also, as we indicated in an earlier session you didnot attend, there will no longer be any double time over10 hours per day, or over 50 hours per- week.D'Ablemont continued, and Rizzo 'did not later dis-pute, that Rizzo responded, you know, this is a majormove and I want to meet with the committee. I want toreview this.When confronted with his 16 August 1985 pretrial affi-davit immediately following this testimony, D'Ablemontwas compelled to agree that in paragraph 18, which re-ferred to the 13 May conversation with Rizzo, he sworethat "we did not discuss medical insurance, bonus daysor whether the wage increases would apply to a mini-mum wage rate." This variation appears to be an im-peachable conflict, which is not cured by D'Ablemont's21 August 1985 letter to counsel for the General CounselGary Carlson, who had taken the affidavit and ques-tioned D'Ablemont about it at trial. In that letter, D'Ab-lemont stated that in reviewing his notes of his 13 Maytelephone proposal to Rizzo, a copy of which he at-tached, it would appear he did remind Rizzo that thewage increases would not go in the minimums, but hehad no independent recollection of this since he viewedthisas a nonissue between the parties Although thispage of notes stated and underlined at the top, abovenotes on the wage proposal, "Not in Minimums" andcontained at a lower point on the page, "No Added DayFor Bonus (Pay Back)," it is odd indeed that such acareful and experienced labor attorney as D'Ablemonthad not reviewed this material prior to providing theRegion with a sworn and detailed affidavit, even one insupport of the Respondent's then pending charge alleg-ing the Union's refusal to bargain. Nonetheless, I will notrely alone on this contradiction in evaluating D'Able-mont's testimony. In any event, the notes were not of-fered in evidence as a past recollection recorded, andD'Ablemont's only testimonial recollections of the 13May discussion does not include any reference to wheth-er the salary increases proposed apply to the minimums.UntilD'Ablemont ultimately prepared a memorandum'purporting to set forth the parties' agreement on the newterms to be included in a renewal agreement, there wasno writing at any stage of the negotiations that refers tothe exclusion of minimums from wage increases.According to D'Ablemont, he and Rizzo next con-ferred by telephone on 16 May. Rizzo informed him thathe had met with the employee committee for about 3-1/2hours that day and he had a complete contract proposalto make that he thought would end the strike. On wages,the Union sought 4 percent each year. On pensions, theunion demand was for a $1 increase in benefit each year.On contract expiration, the Union now had no problemwith the company proposal. On insurance, the Compa-ny's proposal was O.K. Night-shift differential was fine.And the Company could take back its one attendancebonus day. On the back to work bonus, Rizzo wanted$250 insteadof $200, and payable within 5 days of theemployees' return, not after 60 days. Rizzo also repeatedthe same vacation schedule demanded from the begin-ning of negotiations and which was later repeated in theUnion's 6 Maydemands.InconflictwithD'Ablemont's characterization ofRizzo's 16 May agreement to the Company's revised in-surance proposal is a letter dated 17 May 1985 fromRizzo to the Company In it Rizzo sets forth five condi-tions (proposals) which, if met, could result in a contract.The first provides that "Insurance remain same, with theexceptions: A. Second opinion on Surgery B. Outpatienttreatmentwhen applicable. The third branch of theCompany's cost containment program, a one-time $100deductible for individual and $200 for family on basicmedical care, is pointedly not included in the Union'sfirstcondition for settling the contract.While theUnion's letter is silent also on wages, it is otherwise con-sistentwithD'Ablemont's report of Rizzo's other 16May contract proposal Rizzo describes these conditionsas "the bottom line of our Rank and File members "D'Ablemont explains away this apparent conflict bytestifying that on 21 May, at Mediator Bellow's sugges-tion, he called Rizzo. In the course of that conversation,he said, "Tony, by the way, with respect to the Compa-ny insurance proposal, you told me that was agreed to."He said, "It is." I said, `Well you have it on a piece ofpaper which left out the most important part, $100 and$200."' Rizzo said, "No, you get it My notes reflect thatIwrote down `Insurance $100-$200, you get it."' Thoseparticular notes, if any, reflecting this conversation, wereneither produced, identified, or referred to in any furtherexaminationof D'Ablemont. WhetherRizzo'sletter of 17May represented the true union position on health bene-fitsor inadvertently excluded the deductibles as claimedby D'Ablemont will be dealt with when credibility find-ings are made.The parties next met on 29 May 1985, after lunch,about 1 p.m. The Union had scheduled a ratification vote JOHN DUSENBERY CO661for early that evening.The parties had been called intosessionby theMediator Bellow The principals remainedin separate rooms as the mediator went back and forthbetween them.During the caucusing,although there wasdiscussion back and forth via the mediator on such sub-jects as wages,back-to-work bonus, pension benefits,paid sick time, and vacation,D'Ablemont acknowledgedthat the subject of adding wages to the minimum rates,the schedule of bonus days,and themedical insuranceplan were not so discussedAccording to D'Ablemont,when the mediation sessionas conducted did not produce an agreement by around 4or 4.30 p.m, the mediator suggested the Company makeits very best final shot, and do it in writing.D'Ablemont,with Young, Olwell,and Porter present, then wrote out"Company Final ProposalTo EndThe Strike,"and gaveit to Bellow.Bellow took it to the Union and then calledthe parties into joint sessionD'Ablemont testified thattherewas a long joint session where we reviewed thespecific proposalsHe went over them one by one, itemby item, as did Rizzo,with the committee.This was thefirst face-to-facemeeting of the parties since 27 Decem-ber 1984,since at the 25 April meeting,the parties onlymet separately with the mediatorThe Company'sfinalproposal had seven numbereditemsThefirstcovered wages Four percent was to beeffective with the end of the strike A one time return towork bonus of $228 was to be payable one-eighth foreach week a returning employee works.In the secondcontract year, 2 percent was to be effective 28 December1985 and 2 percent effective 28 June 1985 In the thirdcontract year 2 percent was to be effective 28 December1986 and 2 percent was to be paid as a one time bonus,not part of the wage rate,on 23 December 1987 "to eachemployee then on the payroll in the amount of $228 "Theseconditemwas Pensions,and provided $1 to beadded in the third contract year for a pension of $13 permonth for each year of credited service Thethirditemwas medical insurance,"as proposed by Company onApril29, 1985 and set forth in letter to Employees datedApril 30, 1985."Thefourthitem was contract expiration:27 December1987Thefifthitem was night-shift differ-ential included in pay received for holidays and for va-cations. Thesixthcovered all other terms:Remain as setforth in the collective-bargaining agreement that has ex-pired.Theseventhitem related to bonus days- 1 moreday added to the schedule.Itwas signed by RogerYoung, senior vice president and at its foot had a notereading, "Employees will be called to work on an asneeded basis." Reporting pay provisions shall not apply.Itwas D'Ablemont's testimony that when the unionside came into the room,Rizzo sat up front at the tablewith himself and other company officials,and the media-tor and the eight-or nine-member employee committeesat in back of Rizzo Rizzo read off the items as best hecould, theywere in D'Ablemont'shandwriting, andD'Ablemont helped and embellished items to make surethey understoodthem.Afterreading each one, Rizzowould turn to the committee and ask if they understood,do you agree, and the committee would say yes, or nod.D'Ablemont recalled some saying yes,some nodding ashe and Rizzo went through each item He could not,however, recall who, among the committee members,nodded or who said yes. This process took 20 minutes toa half hour.In direct conflict with this testimony is a portion ofD'Ablemont's affidavit,which he acknowledged, inwhich D'Ablemont swore "when Rizzo and I wentthrough the other items on the proposal, he would lookover at the committee members after each item to see iftherewas any comments and none of them made anycomments "In his testimony, D'Ablemont continued, after review-ing the writing, Rizzo said this committee has authority,here and now, to accept this proposal and we do notneed to go back to that ratification meeting. We accept itexcept for two itemsWe need a pension benefit increaseof 50 cents in the second year and 3 paid sick days.D'Ablemont was stunned a bit and responded that theCompany was not going to give any paid sick time Thepartieswere then separated again by Bellow to try towork out the two open items but without success. Whilethe parties were apart, the company people were focus-ing on some way of making the attendance bonus systemmore attractive so as to satisfy the employees' apparentdesire to avoid penalties for absences that may have beeninvoluntary, but without the Company paying for suchabsences. Excluding absences caused by work-connectedinjurieswas one idea. As the time elapsed, withoutagreement being reached, the union delegates advisedthey had to leave for the meeting At this point, saysD'Ablemont, the call back to work on as needed basiswas added to the two-page proposal, copies were madeand given to Rizzo, telephone numbers were exchangedand the union people left around 6.30 p.m for the mem-bership ratification meeting.Later that night D'Ablemont learned that the unionmembership had rejected the Company's proposal by anoverwhelming vote In a mailgram received by the Com-pany the next day, 30 May, Rizzo advised that the offerwas rejected 55 not to accept, 10 to accept, 5 abstained,which he characterized as a rejection representing a vastmajority of the people.By late in the day on 30 May, D'Ablemont and com-pany officials had again revised the bonus day schedule.In its offer in writing of 29 May, the Company hadadded one day to the schedule Under that proposal, em-ployees with no unpaid absences at the end of the yearwere to receive 5 attendance bonus days pay, instead of4, and with each additional absence up to a total of four,employees would receive one less bonus day until finally,an employee with five or more absences in a year re-ceived no bonus days at all Now, the Company decidedto add one more day to the attendance bonus schedule asfollowsUnpaid AbsencesBonus05 days14 days23 days42 days52 days6 or more0 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThus, the employee with four or five unpaid absences,would receive 2 bonus days, whereas under the 29 Mayproposal the employee with four absences was to receiveIday, and the employee with five absences was .to re-ceive no days. The conditions the Company attached tothis last schedule was that it would apply only for em-ployees with 5 or more years of service and only in thethird year of the contract. Whether these conditions, inparticular the former (since the latter condition wasalmost immediately dropped) were made clear to theUnion remains in dispute.According to D'Ablemont, in a telephone conversa-tionwith Rizzo on Friday, 31 May, in which they dis-cussed the pension and back-to-work bonus, after propos-ing the new attendance bonus schedule with the twoconditions, he removed one, that it would not go intoeffect until the third year, but made clear it would applyto employees with 5 or more years of service. In thatconversation, D'Ablemont later testified on direct exami-nation that before talking with Rizzo he had discussedwith the mediator by telephone the fact that over 90 per-cent of the unit employees had 5 or more years of serv-ice and he had reviewed company records on employeeattendance history, but nonetheless, in order tomaintaintheir bargaining position vis-a-vis the Union, the Compa-ny would propose the last attendance bonus scheduleonly for those with 5 or more years of service It waswhen Mediator Bellow suggested he contact Rizzo toreview with him the attendance records of the commit-tee and why paid sick days would only add on to theabuse at a time when the Company needed more produc-tivitywith a reduced bargaining unit, that D'AblemontcalledRizzo late in the afternoon. D'Ablemont relatedthat after describing the newly revised attendance bonussystem and expressingwillingnessto put it into effect inthe first year for those with 5 years' seniority, if hewould acccept that, the Company would add 50 cents tothe pension in the second year and if he needed it, theywould accelerate the back-to-work bonus of $225, nowpayingitinfullafter 10 days of work rather than 8weeks. Rizzo said, "That's fine, that should do it, I thinkwe have a deal, we'll let you know "On Saturday, 1 June, Rizzo told D'Ablemont byphone that he had some real problems. His first was thatthe stewards must come back to work first. Another waswhether the employees on strike would receive their fullvacation pay, normally due in'July. A third was whetheremployees who had committed themselves for summerhomes or vacations could still take them in July., An-other was a strong feeling on the part of the group toreturn to work together. Through a series of calls backand forth with Porter and Rizzo, D'Ablemont was ableto resolve most of these questions to Rizzo's satisfaction,but on the return to work, the best D'Ablemont couldofferwas to bring the workers back as rapidly as theavailability of materials and supplies would permit Thelastword from Rizzo was that there still might be aproblem on the return to work matter, but the Union hada ratification meeting scheduled for Sunday morning andhe would be in touch.On Sunday, 2 June, Rizzo telephoned D'Ablemont andtold him that the employees had ratified the Company'siproposal that morning D'Ablemont acknowledged thatRizzo did not review the items that had been ratifiedHowever, one stumbling block to final agreement re-mained, the Union's insistence on all employees beingcalled back to work together, preferably by 5 June. Thisproblem was not then resolved and the strike and picket-ing continued on Monday, 3 June.Then, as related by D'Ablemont, during the afternoonof 3 June, after learning from Porter that he had referredRizzo to him, Rizzo called D'Ablemont and said, "I justwant to review where we're at, make sure we all under-standwhatwe're talking about."D'Ablemont said,"Fine." Rizzo then reviewed what they had agreed to,item by item. D'Ablemont testified:, "I don't know thespecifics, but what he said to me was my understandingof everything that we had said on May 31 " In responseto a specific question by the General Counsel, D'Able-mont acknowledged that he did not recall the degree ofspecificitywith which he and Rizzo discussed the itemsAt that point Rizzo then said, "Okay, the strike is over."He then explained the Union was withdrawing itsdemand to let everybody come back by 5 June D'Able-mont then said he would prepare a memorandum as henormally did and get it to Rizzo within a day or two,which he did.While preparing the memorandum D'Ablemont hadoccasion to call Rizzo to seek his agreement on addinglanguage regarding mutual withdrawal of outstandingunfair labor practice charges, no reprisals by either sideagainst employees for conduct related to the strike andlabor dispute, and agreement that an outstanding criminalcharge pendingagainsta salaried employee for conductin driving a car through the picket-line would be with-drawn Rizzo agreed to the first but would not agree tothe latter two items and so they were not added to thememorandum.After preparing the memorandum, D'Ablemont ini-tialed it, as attorney, sent it by hand to the Company,where it was reviewed with him by telephone, signed byYoung, Olwell, and Porter, and then delivered personal-ly to Rizzo early in the morning on 6 June 1985.In its first paragraph the memorandum agreement pro-vides, inter alia, that the parties agree to a new laborcontract, dated and effective as of 4 June 1985, the firstworkday following termination of the strike. The secondparagraph provides that the contract shall continue inforce untilmidnight, 27 December 1987, and shall beidentical to the prior labor contract except for somechanges.There wereseven Roman numeral and num-bered changesthat constitute the heart of theagreement:Item(i)grants a4-percent hourly increase effective 4June 1985 anda one-time$225 return to work bonus toreturning employeeswho complete 10 working days;item (ii) grantsa 2-percent hourly increase effective 28December1986, and another2 percent effective 28 June1986; item(iii)addsanother 2-percent increaseeffective28December1986 and also grants,on 23 , December1987, a one-time lump sum bonusof $228."To each em-ployee then on theactivepayroll who worked or received payfor the completesixmonthperiod prior to December 23,1987'" Those employees who did not work or receive pay for JOHN DUSENBERY CO.the full 6-month period, are to receive the bonus on a prorata basisAs to each of the percentagewage increasesbuilt into the wage rate,in (i), (n),and (iii) the languageappears,"Said percentage increase shall not be added to theminimum wage rates of the classification. "Item(iv) provides for employees who retirein calen-dar year 1986, a 50-cent increase a month in the pensionbenefits, to $12.50 a month, and another $1 increase tothose employees who retire in calendar year 1987, bring-ing the benefit to $13 50 a month. Item (v) dealing withmedical insurance, in subpart A makesthreechanges inmedical care benefits (basic), (1) adding a one-time deducti-ble each calendar year of $100 for the individual with amaximum of $200 for the family;(2)making mandatory asecond surgical opinion on nonemergency related sur-gery; and (3) making mandatory outpatient surgical facil-itywhen determined appropriate by the insurance com-pany. Subparts (2) and (3) are referenced as per companytypewritten proposal of 12/12/84. Underitem(v),majormedical benefits under subpartB arenotedas remainingthe same.In item(vi) the second (night) shift differentialis included in eligible employees' pay for holidays andvacation.Item(vii) contains two new schedules govern-ing attendance bonus days. The first provides 5 bonusdays for employees with 0 unpaid absences down to 0bonus days for employees with 5 or more days unpaidabsences. The second schedule, applicable only for"anemployee with five (5) or more years of service with theCompany, who has unpaid absences of more than three (3)days but less then six (6) days in a calendar year shall re-ceive two (2) bonus days that year."Thus, under thatschedule, an employee with 5 years' service, who has 4or 5 days unpaid absences in a year receives 2 bonusdays instead of 1 and 0, respectively, for all other em-ployees.The third paragraph of the memorandum first providesthat the foregoing is the full and completeagreement be-tween the parties for a new labor contract. The remain-ing provisions cover the agreements arrived at on 1 Julyrelating to certain benefits on return to work of strikingemployees, the manner of return and working shifts, andthe further agreement to mutually withdraw the out-standingcharges.A next to last paragraph providesthat"Both theUnion and the Employee Negotiating Committee, indi-vidually and collectively, have represented to the Com-pany that the foregoing Agreementis bindingon the par-tieswithout need for further ratification by the member-ship-a representation the Company has reliedon in re-turning employees to work beginning June 4 1985 andsuch representation is of the essence of this Agreement."The final paragraph provides that no agreement existsnot expressly contained in this agreement and the basiclabor contract,which constitute an integrated bindingcontractD'Ablemont testified that within a short period of timefollowing union receipt of the agreement, the Union de-manded that the Company continue to bargain on fourclaimed open items and the Company refused. On theissues that the Union claimed were open, the Companyclaimed they were not open and had, in fact, been re-solved during the course of bargaining.663These four items were included in the agreement pre-pared by D'Ablemont at the conclusion of negotiationsand were each underlined in the preceding paragraphs ofthisDecision describing, summarizing, and quoting thecontents of the changes in substantive terms to be incor-porated in a new, successor collective-bargaining agree-ment. One changed the basic medical coverage portionof the Company's health benefit plan by applying a $100deductible per individual and a maximum $200 deducti-ble per family each calendar year before medical chargesare reimbursed or paid. A second excluded theminimumwage rates for each job classification within the bargain-ing unit from the percentage wage increases to be re-ceived by employees in each classification over the lifeof thenew agreement.A third limited the receipt of 2additional attendance bonus days for employees withfour or five unpaid absences in a calendar year, under arevised bonus day schedule, and with 5 or more years ofservice with the Company. A fourth limited full receiptof a third year one time lump sum bonus of $228 to em-ployees who worked or received pay for the 6-monthperiod preceding the date fixed for its receipt, 23 De-cember 1987, and mandated pro rata payment for allother employees. In each case, the Union disputes thatthe terms to which they agreed that settled the strike andthe contract dispute included these four provisions. Sincethere has been no meeting of the minds regarding termsof an agreement, it demands that the Company meetwith it to resolve all outstanding differences necessary tosettling terms of a successor agreementDuring the General Counsel's examination, D'Able-mont agreed that he did not know if the agreement heprepared contained items to which the employee negoti-ating committee never agreed. He did not know whatconversations took place between Rizzo and the commit-tee.As D'Ablemont noted, the conversations near theend, after the 29 May meeting, were all between JohnBellow, himself, and Rizzo As D'Ablemont noted, wewere trying to get the people back to work, we wereconducting negotiations by telephone because of the dis-tance.One by one, the General Counsel took up in turneach of the four items in dispute, and D'Ablemontagreed that regarding three of them, excluding the de-ductibles added to the basic medical care benefits, henever discussed their subject matter with the committee.As to the deductibles applicable to basic medical bene-fit-, itwas D'Ablemont's position, as earlier noted, thatin his presencetheynodded agreement at the session on29 May 1985, when Rizzo went down the line items, oneby one, including that item.Aside from D'Ablemont, the sole witness called byRespondent in the case, who was also first examined atlength by the General Counsel under Rule 611(c) of theFederal Rules of Evidence, and whose testimony, alongwith quotes, references, and excerpts from various docu-ments comprise the chronology of events in the bargain-ing process related this far, the General Counsel calledtwo witnesses, Rizzo and Chief Stewart George Wally.The explanation Rizzo provided to Respondent at the27 December 1984 meeting of his role as chief negotiatorand the function of the employee committee in deciding 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe terms of the contract,has been described.WhileRizzo erroneously placed the date of his meeting withD'Ablemont at the union hall to discuss the_ hospitaliza-tion plan and cost factors in January,some weeks laterthan it probably took place,his summary of it does notdiffer basicly from D'Ablemont's recital.Rizzo franklyacknowledged his inability to recall in detail the specificsof several telephone conversations he held with D'Able-mont, starting in May 1985, in an attempt by them toclose the gap and resolve the differences between theparties.Rizzo could not recall whether he ever saw during ne-gotiations the 30 April 1985 Company's letter to salariedemployees which,inter alia,spelled out the Company'srevised proposal on medical insurance,including thechange mandating a deductible for the first time in basicmedical care benefits.Regarding medical benefits, it wasRizzo's recollection that at the first meeting he attendedat the last contract'sexpiration inDecember, he wasbrought up to date by D'Ablemont,learning that theCompany had proposed a deductible of $100 and $200,and "we responded that we presently had a deductible of$100 and$200 and if that's what you're talking about Ihave no problem with that."Rizzo testified he made thispoint several,times across the table and on the phonewith D'Ablemont.Rizzo's testimony about the timing of his discussions ofmedical deductibles with D'Ablemont is clearly in errorand is symptomatic of a confusion about certain datesand events that characterized his testimony. Thus, for ex-ample,according to Rizzo, at the 29 May meeting hetoldD'Ablemont the Union did not want a strike andD'Ablemont responded that according to his sourcesRizzo could not get a strike vote anyway.Later in histestimony,Rizzo stated both that the strike did not beginuntilApril and that there was no strike on 29 May and itwas in the best interests of the men not to have one then.In fact, the strike had already been in progress a monthand a half at this point.In spite of his confusion about the timing of the raisingof certain issues and the commencement of the strike,Rizzo was firm in his recollection that D'Ablemont hadnever discussed with him not adding wage increases totheminimum wage rates,and had never proposed abonus day schedule for employees with 5 or more yearsof seniority,and had never proposed prorating the bonusschedule in the third contract year so that the bonus pro=vision in the third year of the contract would be "insynch" (synchronization)with provisions of the expiredagreement.Rizzo testified that in a caucus meeting with MediatorBellow on 29 May he stated several times in front of thecommittee that regarding the Company'shospitalizationprogram,the Union was definitely agreeable,as he hadmentioned to D'Ablemont at a prior meeting,the deduc-tibles they have would be the same, we would recom-mend our committee ratify a second opinion(on surgery)aswell as outpatient(surgery)when applicable. Rizzoadded that we made sure that under no circumstanceswould it change in any other manner because it wouldcertainly be a give back in a severest way.This testimony suggests that Rizzo as well as the com-mitteewere unalterably opposed to anything thatsmacked of a give back in benefits and that they viewedthe inclusion of new deductibles in the medical plan asjust such a give back. At the same time, Rizzo at leastappeared to be acting under the mistaken belief that hos-pitalization was not part of the basic medical plan of ben-efits, but was part of major medical benefits.This misap-prehension appeared to be confirmed when at a laterpointwhile undergoing cross-examination Rizzo statedthat under the expired contract the Company alreadyhad $100/$200 deductible for hospitalization,they soughtto raise it to $200/$400 but then reduced it,in, effectwithdrawing their proposal in this regard. It was at thispoint that Rizzo stated hospitalization was part of themajor medical benefit and not part of the basic medicalcare, a clear misconception on his part.(Tr. 429.) Thereis some indication on, the record that Rizzo did not havesubstantial experience as a labor negotiator at the time hetook over these duties on Bill Lyon's retirement. He hadnegotiated several contracts at the time of the 1984 nego-tiations.When questionedwhether he viewed himself asexperienced,Rizzo at first responded,"Presently,yes" asof December 1985 before adding that he also believedhimself experienced at the time. Rizzo also was then, in-volved concurrently in negotiating two contracts in thepublic sector,which may have left him with divided at-tention and concentration on the instant matter.Under cross-examination,Rizzo first denied,and then,when confronted with his pretrial affidavit,confirmedthat at the 29 May session, the parties met to discuss theCompany's written proposal before he and the commit-tee left hurriedly -for the membership ratification meet-ing.Rizzo continued to deny that he had his own copyuntil shortly before he left when copies were run off sohe could take one to present to the membership. It wasRizzo's testimony that at no time did he go over a line-by-line item review of the written proposal with thecommittee or the mediator. Rizzo explained that he hadlearned from several calls made to the Union'shall,where the session was held,that the members were al-ready waiting impatiently at the meeting place for thenegotiation committee to arrive, it was getting a littlerowdy there, and both he and the employee committeefelt pressure to leave. It was in this setting of some strainand anxiety that Bellow prevailed on D'Ablemont todraft a final proposal and for Rizzo and the committee toreview it, however briefly Nonetheless,Rizzo acknowl-edged that the writing was read to him. In all likelihood,Rizzo was able to hold and review the original writinghanded him by Bellow since he recalled raising withBellow and shortly afterward directly with D'Ablemontthe 2-percent bonus the Company was now prepared topay to employees on the payroll as of 23 December1987. Rizzo asked D'Ablemont if he added the 2-percentbonus to save 2 percent in the next contract,towhichD'Ablemont just shrugged.In any event, the proposal D'Ablemont read did notcontain any of the four provisions later incorporated inthe poststrike agreement that both Rizzo and the com-mittee, independently, raised objection to on their receipt JOHN DUSENBERY COof it.The 29 May writing did make reference to theletter to (salaried) employees dated 30 April 1985 in de-scribing the Company's proposal on medical insurance.On their way to the membership meeting with the com-mittee, as they traveled by van, one committee memberasked Rizzo what the 30 April reference was in D'Able-mont's handwritten proposal Rizzo testified he respond-ed, "It won't matter, its whats agreed upon, that weagreed on $100 and $200 deductible." It was too late toturn around and go back, apparently, although Rizzo didnot complete the thought, to seek clarification. Yet,Rizzo never thereafter sought to determine what D'Ab-lemont meant by that reference because, in his words, wehad an agreement.Respondent introduced into evidence notes Rizzomade of a telephone conversation he held with D'Able-mont on 31 May 1985. In them Rizzo wrote down twoattendance bonus day schedules, as they appear in theCompany's poststrike agreement, and added below themthe words "5 or more-3 daysless 6=" apparently refer-ring to the Company's offer to add an extra attendancebonus day for employees with 5 years or more who havemore than 3 and less than 6 days unpaid absences. Rizzofinally reluctantly agreed that the notes reflected theschedules as offered by D'Ablemont (and later includedin the agreement D'Ablemont submitted for execution bythe Union) (Tr. 476.) Thus, Rizzo contradicted here hisearlier testimony that he and D'Ablemont never dis-cussed the bonus day schedule for employees with 5years' serviceWally also confirmed that at the 29 Aprilunion mem-bership meeting, after Rizzo and D'Ablemont had talkedby phone earlier that day, the bargaining committee firstrejected, and then brought to the membership, whichalso rejected, the Company's latest proposals to end thestrike and settlethe contract.Wally recalled, amongother items, that the Company was insistent on a new$100/$200 deductible on theinsurance, the Union did notagree, but was in agreement on the second opinion andoutpatient basis on surgery demanded by the Company.Wally further testified that he did not see a copy ofthe Company's final proposal to end the strike until theend of the 29 May session and then it did not containitem 7, the bonus day add on, or the call back languagebelow Young's signature at its foot.Wally's testimonyunder questioning by the General Counsel is as follows:Q. When did you first see that?A. At the end of the bargaining session on May29.We had come to a point where it seemed wecould go no further. We had a meeting, we hadpeoplewaiting at the Knights of Columbus inDover.We had come to a point where we felt wecouldn't reach agreement and so we were going togo to the meeting.We had broken up in preparation to go and weallwanted to see this Mr Bellows had this He hadthis in his possession until then. He brought it inand out.We didn't see it until then. Copies weremade for each of us, just as these copies were com-pleted,Mr. Bellows was inside with Mr D'Able-mont and the company's representatives and he said665that there was further movement on the company'spart, could we wait?We waited a moment and Mr. Bellows went backin and he came out once again A few minutes hecame out and there was a change to this secondpage of the paper. There was a 7th item on it Thisonly has 6.Q How do you know there was a 7th item?A Because we made copies there again, wewaitedagainonce we got that. So that we couldtake them with us to the meeting to present thecompany's proposals to the membershipQ. Who waited?A. Tony Rizzo, Bob Fusco, Gary Holley, JoeMichelli, myself and most of the committee One or2 had left to let them know that we were in route.They had called several times, they were concernedwith how long it was taking because I believe itwas well after 5:30-there had been a communica-tionwith me, they were concerned with where wewere and how long would it be before we got thereand I told them to remain patient There were otherpeople going around the floor making offers tothem. I told them we'll talk about that when we getthere.Q At that meeting with the company, when ifever did Mr D'Ablemont go through items 1 by PA. I don't recall Mr D'Ablemont going throughthese. I only recall seeing it was yellow sheets ofpaper, larger than what I have now. I recall Mr.Bellows running back and forth between both loca-tions with the piece of paper in his possessionQ.When if ever did you see Mr. D'Ablemont?A He came in a few times during the attemptsby Mr. Bellows to have us reach agreement by him-self.Never with the rest of the company representa-tives,althoughwe had requested that they bepresent too I believe he said it wasn't necessary Hecame in himself, responded to whatever questionwe had-Q.Who saiditwasn'tnecessary?A. Mr. D'Ablemont He was the only one there.(Tr. 491, L 15-493, L 15)At the meeting in Dover, Rizzo presented the packageto the membership and they rejected it. No one on thecommittee was in favor of it and each in turn stood upand addressed the membership on their feelings.There was not another vote until Sunday, 2 June onthe side lawn of Local 945's office. All the committee-men including Wally, Rizzo, Fusco, and many memberswere there.Wally testified that prior to themeeting,Rizzo reviewed the Company's proposal with the com-mittee.Regarding the wages, there would be 2 percentin June, 2 percent on 27 or 28 December, 2 percent thefollowing June, 2 percent the following December,2 2percent in June of the third year, and they were going toget a one-time 2-percent bonus not to be considered aspart of the wage increase. The insurance was to remain2Theagreement actually called for 4 percent as of 4 June 1985, withthe next increase of 2 percent on 28 December 1985 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe same with the exception that we agreed to thesecond opinion and outpatient treatment on surgery. Thebonus days had been revised to 5 and you could miss upto 2 days in the schedule and still not be penalized.There would also be a one time return to work, bonus.Wally, -without prompting, noted that there was nomention of any proration or anything in the third yearwith reference to the one time bonus' they got. Neither,according to Wally, did Rizzo report or make any men-tion that there would be a $100/$200 deductible Therewas no mention that there would be two schedules onthe attendance bonus days, one for those of us that wereover 5 years and another for those of us that were under5 years. In Wally's words: "We had negotiated a con-tract for everyone, not just those that were in the top ofthe scale, but everyone." (Tr. 496.)When the proposal was presented to the membershipat large,Wally was taking attendance and so did nothear everything that Rizzo presented to them. It wouldappear unlikely, however, that Rizzo's presentation dif-fered in any material respect from that which he and thecommittee received before the membership also ap-proved the terms.The men at the union meeting told Rizzo they allwanted to return to work at the same time. Rizzo tele-phoned Porter, who advised he would have to checkwith D'Ablemont. D'Ablemont called back, told Rizzoonly he had the power to make offers, and hung up. Themen then dispersed and continued picket duty the nextday.Several days after returning to work, Fusco came tothe plant with the 3 June agreement, and, with the Com-pany's permission, the committee members assembled toreview itWally reviewed it before the others arrived.Wally found several discrepancies. They included the 6-month proration on the $228 bonus at the end of thethird year. On medical care, the change involving deduc-tibleswas added to the two they had agreed to With thebonus day schedule, there were two schedules, and onemade mention of the 5-year requirement, which they hadnot agreed to. "We negotiated for everyone on an evenkeel not the upper crust gets all the meat and potato andthe little guy gets nothing " (Tr. 500.) A fourth discrep-ancy was with the wage increases not being applied totheminimum classification. In particular, the deductibleon basic medical care stood out like a sore thumb be-cause that was a hard core issue all through the negotia-tions.While D'Ablemont in his presence had proposed thedeductibles and perhaps not applying any wage increasesto the minimum wage rates, both of which the Union op-posed, he had not raised the issue of a separate bonusday schedule for 5-year senior employees at any session,and Rizzo never told him as a member of the committeethat he had held discussions with D'Ablemont about anyof these three items. As to the fourth item, prorating thelast year bonus or requiring 6 months prior employmentas a condition for its receipt, D'Ablemont admitted hehad never discussed this with Rizzo or the committeeprior to inserting it in the 3- June agreement. It wasD'Ablemont's rationale for this provision that it was con-sistentwith and part of the collective-bargaining agree-ment.As D'Ablemont explained, other provisions of thecontract incorporated by reference, by analogy havebenefits that either require a full period of work, or, ifnot so worked, provide the benefit on a pro rata basis.The yearend attendance bonus was one. Vacation wasanother. Thus the preexisting vacation provision provid-ed that if an employee, during the year prior to 30 Junewhen eligibility is determined, is on layoff or authorizedleave of absence of more than 60 calendar days he willreceive paid vacation on a proratabasis In sum, thetermsfor receipt of the 2-percent bonus' were put in tobe insynchronization with this collective-bargaining phi-losophy.After the committee and Rizzo refused to ap-prove the agreement he prepared, D'Ablemont proposedthat thislanguage, onprorating the 1987 bonus, remainin the contract and if an actual dispute arose at the timeitwas due to be paid, let it be arbitrated. This offer wasrejected by the Union, which sought, instead,'to negoti-ate toagreementon the item.As the other committee members arrived, they individ-ually read the document and all agreed on the same fourdiscrepancies.Fusco informed Porter,who said hewould investigate it and check with D'Ablemont; he didnot think there was any problem.In fact,Wally testified, all employees, including thoseat theminimum,had received the 4-percent increase.Three people worked at theminimum inWally's ownwork area. As a result, the union employees believedthat the Company had now applied the wage increaseacross the boardincludingto those at the minimum. Itturned out, however, after Porter spoke to those at theminimum a fewweeks later, that-it was only coincidencethat they had received 4 percent, which represented nota contractual wage increase, but a merit increase to thetop of the classification after a periodic review.Wally noted that,not only does a new (inexperienced)employee startat the minimumwage rate of his classifi-cation but also when an employee successfully bids intoa new job classification, after 60 days he receives theminimum rateof the new classification (unlesshe is al-ready earning more, in which case he receives the nexthigher rate).These two groups of employees, the newlyhired andsuccessful bidders,applying the 10-percent total 3-year wage increase to theminimumsof the job classificationWally also acknowledged that some grievances hadbeen filed during the period the employees believed theyhad a contract but that, thereafter, although a writtenrecordwas made of the problem and presented toPorter, there was no formal procedure and grievantswere so informed, but they were also advised to callCarlson of the Regional Office of the NLRB to reportthe matter.Dues have continued to be checked off by the Compa-ny and remitted to the Union, pursuant to the individualcheckoff authorization on file.On cross-examination,Wally acknowledged that hehad been given the Company's 30 April letter by a sala-ried employee shortly after 30 April and he had given ittoFusco. Further, he also agreed thata union leafletdated 8 May had been distributed partly in response to JOHN DUSENBERY CO667the 30 April letter in which the Company, in the courseof informing salaried employees of its position in thecontinuing labor dispute, listed its latest proposals, in-cluding the one-time deductibles for the basic medicalcare benefits portion of the company plan-the only timethis item was put in writing In thatunionleaflet, signedby Rizzo and distributed to the nonunion and salariedemployees, the Union took issue with the informationcontained in several letters and memos passed out by theCompany among the office and nonbargaining unit per-sonnel.In terms of specific bargaining subjects, the leaf-letreferred only to the Company's insufficient wageoffer and its refusal to agree to retroactive pay even iftheUnion dropped its demand for a changed contractdate.No mention was made of the Company's new medi-cal benefit proposal, and the record is devoid of any evi-dence that 3 to 4 weeks later, anyone on the Union'steam had still in his possession or recalled the proposalsthe Company had made on 29 April, documented in the30 April letterAs Fusco never took the stand,it is un-clearwhether he ever gave, or acquainted Rizzo with,itsparticular contentsRizzo conceded that he heardfrom Fusco that certain propaganda was being circulatedby the Company throughout the white collar or salaryforce stating facts that were not true and conditions thatdid not happen. He immediately responded with the 8May notice In fact, in addition to the 30 April letter, theCompany alsosent amailing to all office employees on16April and followed the Union's 8 May leaflet with amailingdirected to all employees In the 16 April mail-ing, the Company characterized the way in which theUnion voted to strike and was acting on the picket lineas irresponsible and implicitly criticized the Union for itsfailure to seek to substantiate the Company'snumbersand statistics. The 30 April letter was also referred to byUnion Lawyer Drogin in a 13 June letter to D'Ablemontpointingout three differences that had still to be re-solved in order to arriveat an agreementDrogin wrote:"Although the Company's April 30th proposal withregard to medicalinsurancementioned basic medicalcare benefits, no deductible was agreed to except withregard to major medical." Rizzo testified that he askedFusco to gather all memos and writings from the negoti-ations for the lawyer's use when he became aware therewas a continuing difference about the terms of an agree-ment and he wanted to prepare material to aid in the dis-pute and Fusco may have forwarded a copy of the 30April letter to Drogin, but he was not sure.Wally also asked Rizzo about the 30 April letter whenhe reviewed the Company's proposal to end the strike atthe 29 May session but could not recall his response. Hedid make clear on the witness stand thatthe insuranceremainthe same and that there be no $100/$200 deducti-ble on the basic coverageIt also developed toward the close of the hearing thatwhen the 3 June agreement was first delivered to theUnion it was signed by Fusco; however, it was neversigned by Rizzo or the committee men or delivered tothe Company, and was destroyed prior to the time theCompany served a subpoena on the Union calling for theproduction of any signed or executed copies.The credibility of both D'Ablemont and Rizzo is sus-pect on a number of crucial factual disputes that arose inthe course of this proceeding Each of them was im-peached by virtue of testimony they gave on relevantmatters, indeed, testimony on the substantive discussionsheld between them, which differed and conflicted in sig-nificant respects from either pretrial statements or priortestimony they each gave here. Furthermore, on occa-sionD'Ablemont showed a tendency to avoid direct an-swers to question posed by the General Counsel, creatingthe strong impression of evading and avoiding dealingwith lines of inquiry on which Respondent's position wasnot particularly strong. Thus, when asked to agree thathe never presented the Company's 29 April proposal di-rectly to the negotiating committee, D'Ablemont first re-sponded that he presented it directly to Rizzo, thenwhen asked to agree that response did not answer thequestion, answered that we were negotiating by tele-phone, and then finally, asked to agree that answer stilldid not answer the question, answered no. (Tr 44, L.20-Tr 45, L. 1) Rizzo demonstrated a vagueness, poorrecollection, and haziness about the timing of discussions,events and, in particular, the period and genesis of thestrike,which detracted from his believability even whenhis statements were otherwise responsive and germaneThe most credible witness was Wally, who was gener-ally straightforward, concise, and relatively clear in hisresponses.He made a sound witness whose clarity ofpresentation is probably best exemplified in the extract ofhis testimony that has been earlier reproduced, describ-ing the events near the close of the bargaining sessionheld on 29 May 1985. I have determined to creditWally's recital when a conflict in testimony arises.Ihave made no credibility findings based on the fact,admitted on the record by Rizzo, that in 1982, in his ca-pacity as an owner of a company engaged in the garbagehauling industry, he pleaded guilty to a criminal chargeof a conspiracy to monopolize the garbage industry forwhich he received a 2-year prison sentence, of which ayear and a half was suspended, and was fined $65,000.Although I ruled over the union counsel's objection thatthe probative value of the evidence of the convictionoutweighed its prejudicial effect to the defendent andthus was admissible under Rule 609 of the Federal Rulesof Evidence, I am not convinced that it warrants beinggiven weight in independently determining Rizzo's credi-bility.Unlike the situation inSCA Services of Georgia, 275NLRB 830 (1985), cited by Respondent counsel in sup-port of its argument that the conviction be given control-ling or serious weight in determining Rizzo's credibility,the crime involved here was engaged in a different ca-pacity, did not consist of fraudulent or false conduct oracts, and did not involve any personal moral transgres-sions, turpitude, or characteristics that could help shedlight on Rizzo's actions or statements in the instant pro-ceedingFaced with the hazard of determining credibility whenconflicts have arisen in light of the poor choices, madeevident by the foregoing summary and the testimonypreviously detailed, I conclude as follows 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRegarding those recitals by D'Ablemont of the presen-tationsmade by the parties at the first December meet-ing,which Rizzo did not attend, I find this testimonygenerally sound, including the point that he made knownthe Company's intention to exclude the minimum rates ineach classification from the wage increases proposed andthatPorter provided an explanation for this, position.Wally did not deny that this proposal may have beenmade in his presence. Rizzo could,not recall if it was dis-cussed I conclude that it was made by the Company on12December, and was never thereafter withdrawn, al-though, admittedly, it was not specified at any time inwriting, not even in the 29 May strike settlement propos-al.Ialso find that along the way, when D'Ablemontsought to bring Rizzo up to date on the Company's posi-tions,or later,when after 29 May, they reviewed bytelephone the various proposals for resolving their differ-'ences,Rizzo became personally acquainted with theCompany's proposal on minimums.Iam also prepared to conclude that Rizzo learned ofthe Company's proposal in this regard and did not objectto it during his telephone negotiations with D'Ablemontduring May into very early June 1985, particularly on IJune. It is noted in this regard that Rizzo acknowledgedhaving suggested to D'Ablemont a two-tier wage system,with a lower rate for new employees, whether experi-enced or not, to aid the Company's economic predica-ment, and a minimum rate that did not receive the pro-posed wage increases was, at least, consistent with thisposition. I come to this finding also because of Rizzohaving been impeached with respect to his denial thatD'Ablemont ever proposed to him a separate attendancebonus day schedule for more senior employees. Havingfound Rizzo to have misstated the facts in that regard,by virtue of his own handwritten notes on the subject, Iinfer that on the wage minimum item, which, like the at-tendance bonus schedule, did not involve a give back-anathema to the union side-D'Ablemont made' thisdemand clear, reiterated it, and indeed, ultimately re-ceived no objection to either proposal from Rizzo.As will be recalled, it was Rizzo's practice in theseseriesof telephone sessions with D'Ablemont to seeksome modification or additional gain in benefit-whether'a change in termination date, sick days, pension or wageincrease-after D'Ablemont had outlined the proposal todate, and then hold out the promise of agreement if onlythe new demand or proposal was granted On these oc-casionsRizzo spoke about being in contact with thecommittee-he was either shortly going to meet withthem or had done so-so that his assent, albeit condition-al (on company agreement to just one more demand) ap-peared to all intents and purposes to have been the resultof his own consultations and discussions with the com-mittee which, after all, had ultimate authority to bind theUnion to a new contract.Again, although the second attendance day bonusschedule was not memorialized prior to D'Ablemont'sforwarding of the 3 June agreement, its terms grew outof the give and take of the extended and multiple discus-sions he and Rizzo had as the Company tried to satisfytheUnion's demand for a paid sick day benefit Thesecond added attendance day, was, at first, limited to thethird year of the contract and those employees with 5years service until the first condition was finally with-drawn. I credit D'Ablemont's recital of the subtle turnsand twists the negotiations took as the Company arrivedat its final proposal on this item Rizzo failed on thestand to deal with any of the ramifications of the Compa-ny's response to his paid sick day demand, and must beleftwith the only testimony that reasonably deals withthe subject matter, to which, after all, only two individ-uals were privyAlthough Wally is likely telling the truth when he re-lates that Rizzo did not mention either the minimums ex-clusion from wage increases and the "two tier" attend-ance bonus in his 2 June meeting with the committeebefore the union ratification vote, I find that Rizzo wasaware of both proposals, and either agreed to them in'hisdiscussions with D'Ablemont or did not object to theirinclusion in a final package of changes to the 1982-1984contract, which he agreed to present to the membershipand on' the basis of which, with'the addition of strikereturnhousekeeping items and improvement in thetiming of the back-to-work bonus resolved, he agreed todiscontinue the strike and return the men to workThe parties' series of, and final, positions on the de-ductibility issues presents a different kind of problem.Even Rizzo concedes that deductibility was a subjectthat came up in his presence and that he discussed withD'Ablemont by telephone. It was not a part of the Com-pany's comprehensive medical, cost containment propos-al distributed in December 1984, and only came to thefore, according to D'Ablemont, on 29 April, when he in-formed Rizzo the Company was dropping any change indeductiblesformajormedical,leavingthemat$100/$200, and adding a $100/$200 to the basic medicalbenefit plan: I find that Rizzo's confusion on the deduct-ibility issue probably dates from this occasion. That con-fusion, if not completely understandable, is at least notbeyond the realm of reason The confusion is compound-ed by Rizzo's apparent lack of understanding that hospi-talbenefits fall under the basic coverage and not the,major medical or catastrophic portion of the coverage.It is important to bear in mind on this issue that theUnion was adamant in its opposition to any give back inbenefits, and adding a deductible to an existing benefitwas a give back Wally testified the Union expressed op-position to the Company's then insurance changes in De-cember, and, assuredly, Rizzo joined in that criticism indirect discussions with D'Ablemont Although the twosurgical changes did not add to employee cost and weretherefore not objectionable on that score, the deductibleswould come directly out of the employee's pocket andwould be strongly opposed at the table by Local leader-ship,which expressed such strong negative feelings togiving up any prior benefit gains earned over the years.My conclusion in this regard is reinforced by the evi-dence of Rizzo's 17 May 1985 demand letter to the Com-pany in which he made clear that the Union was willingto agree on a second surgical opinion and outpatienttreatment but that otherwise the insurance was to remainthe same. This letter comes a day after Rizzo purported-ly agreed to deductibles in the basic medical plan. See JOHN DUSENBERY CO669AssociatedMachine, 271NLRB 367 (1984), enfdAssoci-atedMachine v. NLRB, 271NLRB 367 (1984), enfd.As-sociatedMachine v. NLRB,782 F.2d 1051(T) (9th Cir1986) I am unwilling to find that this omission of the de-ductible item was an inadvertence, but find instead it wasbasic to the Union's position opposing give backs, par-ticularly in the medical plan The conditions contained inthis letterwere consistentwith the positions Rizzovoiced in conversations with D'Ablemont as recently asthe day before. SeeMonument Printing Co.,231NLRB1215 (1977). D'Ablemont's testimony regarding a follow-up phone call to Rizzo in which Rizzo acknowledged hismistake in the letter is not credited. The absence ofD'Ablemont's supposed corroborative notes, conflicts be-tween D'Ablemont's testimonial assertions and sworn af-fidavit, his characterizations of items as nonissues whenclearly there was union disagreement, his eagerness totailor his narrative and evade direct responses, all leadme to this finding.It is also clear that the Company bears some responsi-bility for the ambiguity on this issue, which it neverclarified in writing to the union side. The first error wason 29 May, in referencing a letter distributed to salariedemployees, the only occasion on which this proposal wascodified.The probabilities are strong that in subsequenttelephone discussions with Rizzo, D'Ablemont continuedto so reference this change in medical benefits He wasnot clear how detailed his discussions of specifics werewhen the package was thereafter discussed, and it is con-ceivable that it remained ambiguously referenced to thevery end when on 2 June, Rizzo agreed to settle the con-tract and return the employees to work.D'Ablemont testified on 29 May he reviewed his writ-ten strike ending proposal in detail in front of the media-,tor,Rizzo, and the employee committee. I find thatD'Ablemont overstated the nature of the discussions thattook place, and I am inclined to agree with Wally's nar-rative regarding the sequence of eventsWally's versionsubstantially corroborates Rizzo's and disputes D'Able-mont's claim that he defined the items and received nodsor assents from the committee. D'Ablemont could notprovide any identifications of those committee memberswho so agreed by movement or word Under thestrained circumstances under which D'Ablemont firstprepared and then added to his memorandum, and givenWally's and Rizzo's more reliable recitals, I find that nei-ther Rizzo nor the committee received an explanation ofthe 30 April letter reference and that they did not agreeto a deductible to be added to the basic health plan thenor at any later dateThere is some suggestion that Rizzo and, indeedWally, were aware of the meaning of the 30 April letterreference on 29 May by virtue of Wally's receipt of acopy a month earlier and his having provided Fuscowith it. There is, however, insufficient evidence in thisrecord to show that a month later, Rizzo was well ac-quainted with its contents I am inclined to credit Rizzothat he became aware of the nature of that 30 Aprilletter and others addressed to salaried, nonunit personnel,but never reviewed it personally or in detail. EvenRizzo's 8 May leaflet response to these letters does notdealwith the Company's changed medical containmentproposal, but with other, more general matters such astactics and responsibility for the strike and its continu-anceIfind that until receipt of the 3 June agreement, Rizzobelieved he was agreeing to retention of the old majormedical deductible after the Company had first proposeditschange, and two optional surgical proposals, andnothing more. No objective writing or other documenta-tionprovides reasonable counterveilmg evidence thatcould otherwise convince me that Rizzo or the commit-tee was aware of the precise terms of D'Ablemont's pro-posed change in medical care or that either agreed to thedeductible under the basic portion of the plan. Rizzo'smisunderstanding prevents that agreement from being ef-fective and neither he nor the Company agreed or votedfor the change.AnalysisThis case presents the basic question whether the par-ties reached agreement on the terms of a successor col-lective-bargainingagreementDid they achievea "meet-ing of theminds" onthe four terms and conditions ofemployment that since 3 July 1985, have divided them?Absenta "meetingof the minds" there is no mutuallybinding agreement. That coming together in agreement,thatmutual assent, however, does not mean that bothpartiesmust have the same subjective understanding ofthe meaning of material terms in the contract. Subjectiveunderstandings or misunderstandings are irrelevant solong as the terms; themselves are unambiguous "judgedby a reasonable standard "Pittsburgh-DesMoines SteelCo,202 NLRB880, 888(1973);Dipolmat Envelope Corp.,263 NLRB 525, 535-536 (1982).In the laborrelationscontext, just as with any contrac-tual dispute, the key to determining whether an agree-ment has been reached, and the substantive terms of theagreement,lie, inthe conduct and words of the partici-pants during their ' negotiationsPittsburgh-DesMoinesSteel Co.,supraOn-occasion,an issuemay arise, as it has here, wheth-er the participants in the negotiations who, as agents oftheir. principals are claimed to have reached agreement,had the authority to approve the terms.Even if the agent lacked actual authority to consum-mate an agreement, he may nonetheless be held to havebound his principal under the doctrine of apparent au-thority"Apparent authority results when the principaldoes something or permits the agent to do somethingwhich reasonably leads another to believe that the agenthad the authority he purported to have "Retail ClerksUnion Local 1364,240 NLRB 1127, 1131-1132 (1979)quotingHawaiianParadise Park Corp. v. Friendly Broad-casting Co.,414 F 2d 750, 756 (9th Cir. 1969).The Union, in its early December special notice, madeclear that the employee negotiating committee had fullpower to ratify a new contract and Rizzo, at the 27 De-cembersession,explained that he would be the mainspokesman representing their views, positions, and re-sponses during the negotiationsD'Ablemont, more thanonce, orally and in writing, acknowledged his under-standing of their respective authoritiesNeitherRizzo 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnor the committee members in attendance on 27 Decem-ber limited that authority to face to face negotiations.Since the final series of negotiations took place by tele-phone between the main agents, D'Ablemont had everyreason to believe that Rizzo's and the committee's au-thority and status continued unabated.Ihave previously described and analyzed the nature ofRizzo and D'Ablemont's interaction in the series of con-,versations. Consistent with that analysis I now concludethat by his conduct, Rizzo conveyed the distinct impres-siontoD'Ablemont that the precondition of higher ap-proval by the committee had been satisfied. Thus, whenD'Ablemont included,the terms regarding the two itemsinvolving minimum wage classifications and a separateattendance bonus schedule for senior employees on his 3June submission, he reasonably acted in a belief that thecommittee's assent had been obtained. Just as inWalnut,HillConvalescent Center,260 NLRB 258 (1982), Rizzohad become implicitly clothed with the authority tocommunicate the fact that approval had been given; al-though he did not formally announce such approval informal language,' everything he did delivered that mes-sage. See alsoElectricalWorkers IBEW Local 22 (Elec-tronic Sound),268 NLRB 760 (1984), enfd. 748 F 2d 348(8thCir. 1984). Rizzo, in fact, indicated on the recordthat he could bind the committee by his actions when hetestified that when,he agreed to proposals,, he was speak-ing on behalf of the committee.As I have found that Rizzo, in essence, by his wordsand conduct, by telephone, agreed to these two terms, hethereby bound his principal, the committee, even thoughthe employees' earlier expressed opposition to the exclu-sionof minimums from wage increases may have, been,expressed at the bargaining table and Rizzo failed to listthese two items in his review of the Company's latestproposal, before the committee on 2 June 1985. As aresult of this conclusion, I will recommend that the com-plaint be dismissed in so far as paragraphs 10, 11, and 12rely, in part, on theinclusionin the memorandum ofagreement of these two subjects and allege the Union'srefusal to agree to them and continued demand to bar-gainconcerning them.Regarding the substantiveissueinvolving deductibility,.I conclude that no meeting of the minds ever took placeThe confusion Rizzo manifested about the nature of thedeductible item D'Ablemont had raised as early as theirphone conversation on 29 April was never mitigated ordissipated by any clarification from D'Ablemont, particu-larly any writing that could have cleared the air aboutwhat precisely the Company was proposing on deducti-bles after it withdrew its complex and detailed earlyoffer on multiple changesin itshealth insurance plan,both basic and major medical portions. By relating itssubsequent change in position to a letter addressed to sal-aried employees, never directly provided the committeeor Union's chief negotiator, Rizzo could reasonably com-plain, as he did on the witness stand "how was a propos-al sent to a white collar force and not the Union?" (Tr.416) In the face of Rizzo's legitimate confusion, the evi-dence is simply lacking that shows, by reference to anywriting, signed or otherwise, that agreement was reachedon this issue. The limited documentation, which makesreference to this item, supports the conclusion that agree-ment was not reached. In his 17 May letter, Rizzo makesa full contract proposal on behalf of the Union, includingagreement to two changes in the medical plan but notthe third, which the Company, since 29 April, had beenseeking.Given also the Union's uniform opposition togive backs; D'Ablemont had no sign or indication thatRizzo or the committee had agreed to a deductible onthe,basic coverage. As I have found, D'Ablemont couldnot rely on any conduct or words of the committeemembers expressed at the 29 May bargaining session. Hisversion of a subsequent May conversation with Rizzohas also not been credited. Neither could he rely on hissubsequent conversationswith ` Rizzo about which hecould not swear, without some reservation, that the med-ical plan changes were itemized with precision. Rizzo'smisunderstanding was never put to the test by any docu-mentation,which in haec verba, could be said to havelisted each of the three changes that the Company finallyproposed in its medical plan.Thus, applying the test for determining whether a mu-tually binding agreement had been achieved, I concludethat, inasmuch as Rizzo's and the committee's words andconduct, judged by a reasonable standard, lacked speci-ficity, and masked a latent ambiguity, which reference torelevant,mutually comprehended, extrinsic evidencecannot resolve, the Company's reliance on the evidenceof concurrence it offered is insufficient to show that acontractual agreement was reached on applying deducti-bles to the basic portion of the medical insurance plan.SeePittsburgh-DesMoines Steel Co.,cited supra, 202NLRB at 888. See alsoVallejo Retail Trade Bureau, 243NLRB 762, 767 (1979). Accordingly,regarding thisissue, agreement being lacking, the Respondent has had acontinuing legal duty to meet and bargain with theUnion. Having failed and refused to do so, I shall recom-mend that its conduct be found to have violated Section8(a)(5) and (1) of the Act and shall issue an appropriateorder.Regarding condition the Company placed on the grantof its 23 December 1987 2-percent bonus, I also concludethat no agreement was ever reached and its inclusion inthe 3 June poststrike settlement agreement reflects nomutual assent on the matter.strike specifies regarding this bonus, that it be paid "toeach employee then on the payroll in the amount of$228." At no time did D'Ablemont ever notify Rizzo orthe committee that its full receipt would require an em-ployee to have worked or received pay for the complete6-month period prior to 23 December 1987, failingwhich, an employee would receive it on a pro rata basis.D'Ablemont argues that it was merely a matter of con-forming this benefit to others of long standing that like-wise conditioned full payment on prior full periods ofwork, but that also permitted payment on a pro ratabasis.What D'Ablemont fails to note is that this bonus asa one time lump sum amount does not equate with theother benefits he cited. Rather, it falls into the categoryof a benefit provided in lieu of a salary increase. Rizzoclearlyrecognized its purposewhen he questioned JOHN DUSENBERY CO.671D'Ablemont about it at the end of the 29 Maysession.As such, it saved the. Company froma raisein the basepermanent salary at the end of the new contract termfrom which base new wage increases would be negotiat-ed.The Company does not argue that the percentagesalary raises built into the new contract required prioremployment for their receipt, even for a new, experi-enced employee Thus, the Company in this provisionseeks to have its cake and eat it too. It seeks to avoid acontract ending raise in permanent contractualrates aswell as a limitation on the bonus disbursement in full toonly employees who havemet a minimumprior periodof service, a condition not otherwise applicable to itsraisesinwagesWhile a proper employer objective,D'Ablemont's failure to specify this limitation at anytime prior to his preparation and ,forwarding of the finalagreement after the strikers had returned to work on the'strength of an apparent agreement on all terms for a suc-cessor contract, prevents this condition from being treat-ed as an agreed on term of employment. The Respond-ent's insistence on the Union's execution of the agree-ment including this item, and its refusal to continue tonegotiate to a binding agreement once this unresolveddifferencewas made known, is a refusal to bargain inviolation of the Act and I shall recommend that theBoard so find. D'Ablemont's offer to arbitrate any dis-pute thenarisingunder this language as to the parties'intent to prorate the bonus did not convert an open iteminto an agreed on provision, and the Union was free toreject this offer and insist on further negotiation to reachagreement.It isnot the interpretation of the added con-dition thatis at issuehere but its inclusion in the agree-ment in the first placeRespondent also argues that the Union did sign thememorandum and therefore must be bound by its actmanifesting agreement to its terms. Fusco's signaturedoesnotconstituteagreement.Agreement on theUnion's part would have required that the employee ne-gotiating committee members sign on page seven whereprovision is made for their signatures. Even if Rizzo hadexercised apparent authority with respect to all issues di-viding the parties, his signature was also lacking. Fuscowas neither the Union's negotiator nor the Union's prin-cipalwith authority to enter into the contract. In anyevent, the writing was destroyed when it appeared thatmutual assent was lacking, and it was thus not subject toproduction under the Respondent's later issued subpoena.Respondent further contends that inasmuch as theUnion is receiving a certain benefit of its expired agree-ment, not a term or condition of employment, to wit, re-ceipt of dues deducted from the employees' pay, it hasthereby waived its right to claim that no agreement iscurrently in force.Apart from the checkoff provision in the contractitself, it appears that the Union has, consistent with itscharge, taken the formal position that no successor con-tract existsThus, with respect to the grievance article, ithas refrained from processing any grievances beyondmaking an initial record of them with supervision. WhileRespondent took the position that all terms and condi-tions of employment under the expired agreement wouldcontinue to remain in effect while bargaining continued,that is its legal obligation, barring an impasse, and it ap-pears, based on D'Ablemont's statements, that none ofthe wage,increases,following the first which was effec-tive 4 June 1985 immediately on the employees' return towork, and except for the back-to-work bonus, would beimplemented. Thus, neither party is acting to implementan agreed on successor contract.As for the duesremission,that is implemented pursu-ant to a dues-checkoff authorization executed by the in-dividual employee that the employee could revoke anytimefollowing expiration of the agreement on 27 De-cember 1984.Washington-BaltimoreNewspaperGuild,AFL-CIO v. Washington Post Co.,101 LRRM 2123 (D.C.Cir. 1979). As a contract between an employee and hisemployer,MachinistsLocal 2045 (Eagle Signal),268NLRB 635, 637 (1984), no agreement between the Unionand Respondent is being implemented while the Compa-ny continues to remit the dues pursuant to the checkoff,and the employee, who is free to do so, has not revokedhis individual authorization. In other words, the expiredagreement, while authorizing a check off, is not the in-strument pursuant to which the dues are being remittedto the Union. Rather, it is the member's individual au-thorizationFinally, although the Union'sinitialcharge did notraisethe issue of the Respondent's refusal to bargainover inclusion in the 3 June memorandum of the provi-sionexcluding the minimums from receipt of the wageincreases, it is evident from the facts described that untilsomeweeks after their return to work, the employeescommittee believed that the Company was applying theincreases to employees at the minimum of their classifica-tions, at least until Porter explained otherwise. In anyevent, there was no legal impediment to including thatfourth item in paragraph 10 of the complaint, as one ofthe subjects about which no agreement was reached and,about which Respondent refuses to bargain. It was clear-lywithin the scope of the charge, was timely, and wasclosely related to the subjects alleged in the charge. Re-spondent does not contend otherwise. Finally, as I haverecommendeddismissalof the allegation related to thatitem, thereisnoreason for the Board to reach Respond-ent's contention regarding the charge.THE REMEDYSince I have found that Respondent did engage, andcontinued to engage, in certain unfair labor practices thataffect commerce, I shall recommend that it be ordered tocease and desist therefrom, and to take certain affirma-tive action, including the posting of appropriate notices,designedto effectuate the polices of the Act.CONCLUSIONS OF LAW1.Respondent John Dusenbery Co., Inc.,isan em-ployer within the meaning of Section 2(2) of the Act, en-gaged in commerce and business activities that affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 945, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of 672DECISIONS OF THE NATIONALLABOR RELATIONS BOARDthe Act, which admits certain employees of John Dusen-bery Co., Inc. to membership.3All production and maintenance employees em-Township, New Jersey facility, excluding all office cleri-cal employees, guards, professional, and technical em-ployees,' and supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9(b) of the Act4.At all times material, complaintant union has repre-sented a majority of Respondent's employees within thebargaining unit dust described; by virtue of Section 9(a)of the Act, complaintant union has been entitled to rec-ognition as the exclusive representative of all employeeswithin the said unit, for the purpose of collective bar-gaining regarding their rates of pay, wages, hours of em-ployment, and other terms and conditions of work.5.By failing and refusing to bargain collectively "sinceon or about 14 June 1985 with complaintant union re-garding provisions the Respondent included in a memo-randum of agreement that purported to resolve all differ-ences for entry of a successor collective-bargainingagreement, that prorates a bonus payable in 1987 andthat applies deductible amounts to the basic portion ofthe medical insurance plan, Respondent has failed to bar-'gain collectively regarding rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment for employees within the bargaining unit describedabove, and has thereby engaged in, and is engaging in,unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (5), and Section 2(6) and(7) of the Act6. In all other respects, Respondent John DusenberyCo., Inc., has not committed any unfair labor practices asalleged in the complaintOn these findings of fact and conclusions of law andon the entire record,3 I issue the following recommend-ed4the exclusive representative of Respondent's RandolphTownship,, New Jersey facility, employees, within theunitfound appropriate here for collective-bargaining pur-poses, with respect to their rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at Respondent Randolph Township, NewJersey facility copies of the attached notice marked "Ap-pendix."5 Copies of the notice, on forms provided by theRegional Director for Region 22, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it allegesRespondent violated theAct by refusingto bargaincollectivelyregarding theprovisions contained in the memorandum agreement thatdo not applynegotiated wage increases to the minimum.wage ratefor each jobclassification and established aseparatebonus day schedule for employees with 5 ormore years', seniority.5 if this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXORDERRespondent, John Dusenbery Co., Inc., RandolphTownship, New Jersey, its officers, agents, successors,and assigns, shall1Cease and desist from refusing to bargain collective-ly in good faith,with Local 945, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, on behalf of workers within the unithere found appropriate for collective-bargaining pur-poses, or from engaging in any like or related conduct inderogation of its statutory duty to bargain.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively in good faith withLocal 945, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asa In an order correcting record that I issued on 17 June 1986, 1 or-dered corrections to the record in certain limited respects4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the-United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail or refuse to bargain collectively ingood faith with Local 945, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of our employ-ees,within the appropriate bargaining unit describedbelow, concerning their rates of pay, wages, hours ofwork, and other terms and conditions of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees regarding theirexercise of the rights to bargain collectively through arepresentative chosen by them.WE WILL on request, bargain collectively in good faithwith the Union as the exclusive collective-bargainingrepresentative of all production and maintenance em-ployees at our Randolph Township, New Jersey facility, JOHN DUSENBERY CO673excluding all office clerical employees,guards, profes-sional and technical employees and supervisors as de-fined in the Act.JOHN DUSENBERY CO., INC.